PER CURIAM:
Terry Jackson Bennett petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on a Federal Rule of Civil Procedure 59 motion that he filed following the denial of his 28 *262U.S.C.A. § 2255 (West Supp.2010) motion. Bennett seeks an order from this court directing the district court to act. Although we find that mandamus relief is not warranted because the delay is not unreasonable, we deny the mandamus petition without prejudice to the filing of another mandamus petition if the district court does not act seasonably. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.